NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12662

     UBS FINANCIAL SERVICES, INC.    vs.   DONNA M. ALIBERTI.



        Suffolk.      April 1, 2019. - October 22, 2019.

 Present:   Gants, C.J., Lenk, Gaziano, Lowy, Budd, & Cypher, JJ.


Individual Retirement Account. Trust, Interest of beneficiary.
     Fiduciary. Contract, Third party beneficiary. Consumer
     Protection Act, Standing, Trade or commerce, Unfair or
     deceptive act.



     Civil action commenced in the Superior Court Department on
August 4, 2015.

     Counterclaims were heard by Karen F. Green, J., on a motion
for judgment on the pleadings.

     After review by the Appeals Court, the Supreme Judicial
Court granted leave to obtain further appellate review.


     Carmen A. Frattaroli for the defendant.
     John K. Wells for the plaintiff.
     Glenn Kaplan, Assistant Attorney General, for the Attorney
General, amicus curiae, submitted a brief.
     David Goldberg & Susan Light, of New York, Robert T. Smith
& Mary C. Fleming, of the District of Columbia, Christian
Kemnitz, of Illinois, & William C. Pericak, for Securities
Industry and Financial Markets Association, amicus curiae,
submitted a brief.
                                                                     2


    LOWY, J.   On appeal from an order granting judgment on the

pleadings, we are called upon to consider the legal relationship

between the commercial custodian of three nondiscretionary

individual retirement accounts (IRAs) and a named beneficiary of

those accounts upon the death of the original account holder.

Quasi familial conflict following the death of the IRAs'

original account holder sparked a lengthy account beneficiary

dispute between the plaintiff in counterclaim, Donna M.

Aliberti, as a named IRA beneficiary, and the defendant in

counterclaim, UBS Financial Services, Inc. (UBS), as IRA

custodian.   Allegedly fueled by a combination of bureaucratic

indifference or incompetence and hypersensitivity to risk

exposure, the feud festered for more than one and one-half years

before resulting in legal action, commenced by UBS filing a

complaint for interpleader.

    In counterclaim to UBS's interpleader complaint, Aliberti

asserted claims of breach of contract; breach of fiduciary duty;

violation of the consumer protection statute, G. L. c. 93A, § 9

(c. 93A); and intentional infliction of emotional distress.      A

Superior Court judge allowed UBS's motion for judgment on the

pleadings as to all claims, but the Appeals Court reversed on

all counts but intentional infliction of emotional distress.

See UBS Fin. Servs., Inc. v. Aliberti, 94 Mass. App. Ct. 180,

192-193 (2018).   More specifically, the Appeals Court concluded
                                                                   3


that the pleadings stated facially plausible claims that

(1) Aliberti was an intended third-party beneficiary of

contracts governing the IRAs with standing to sue for

contractual breach, (2) UBS committed a breach of fiduciary

duties owed to Aliberti, because IRAs are "trusts" under Federal

tax law, and (3) the challenged conduct by UBS occurred in a

business context and violated c. 93A.1   We granted UBS's

application for further appellate review.

     On review, we conclude that there is no plausible claim for

breach of fiduciary duty, but the facts alleged do state a claim

that UBS's conduct violated c. 93A.   More specifically, we hold

that the custodian of a nondiscretionary IRA does not owe a

fiduciary duty to a named beneficiary of that IRA, where no

special agreement or circumstances elevate their relationship

above the consumer sphere, which the record here does not

support.   We also hold that the interactions between the

commercial custodian of a nondiscretionary IRA and a named

beneficiary of that IRA occur in a business context within the

meaning of c. 93A, and that the injurious conduct of UBS alleged


     1 The Appeals Court reversed the judgment on the pleadings
entered by the Superior Court as to those counts of the amended
counterclaim asserting claims for breach of contract. See UBS
Fin. Servs., Inc. v. Aliberti, 94 Mass. App. Ct. 180, 192-193
(2018). UBS did not seek further appellate review of the breach
of contract issue, and it is not before us. Those counts were
remanded to the Superior Court for further proceedings
consistent with the Appeals Court's order.
                                                                        4


here plausibly constitutes a c. 93A violation.        We therefore

affirm the Superior Court judge's decision as to the breach of

fiduciary duty claim and reverse the decision as to the

violation of c. 93A.2

     Background.    1.    IRA background.    This dispute arises from

within that sector of the consumer financial services industry

devoted to the sale, maintenance, and postmortem transfer of

IRAs.    IRAs are a widely used type of tax-advantaged account

that provides incentives for individuals to accumulate

retirement savings.      See Clark v. Rameker, 573 U.S. 122, 124-

125, 128 (2014); Investment Company Institute, Investment

Company Fact Book 172 (59th ed. 2019), https://www.ici.org/pdf

/2019_factbook.pdf [https://perma.cc/TX83-JFYP].3        Congress first

enacted the legal framework for IRAs in 1974, to make tax-

deferred savings available to workers without access to an

employer-sponsored retirement plan.         Congressional Research

Service, Traditional and Roth Individual Retirement Accounts


     2 We acknowledge the amicus brief submitted by the
Securities Industry and Financial Markets Association in support
of UBS with respect to the fiduciary duty question, and the
amicus letter submitted by the Attorney General respecting
G. L. c. 93A, § 9.

     3 According to the Investment Company Institute, about one-
third of households in the United States owned an IRA at year-
end 2018, with the assets in those IRAs accounting for thirty-
three percent of all retirement assets in the United States (or
approximately $8.8 trillion). Investment Company Institute,
supra at 172-173.
                                                                   5


(IRAs):   A Primer 1 (updated May 11, 2018).   While IRAs were

designed to function primarily as tax-advantaged savings

vehicles for the account holder's own future use and benefit,

they have since become an important estate planning vehicle, as

significant balances may remain upon an account holder's death.

The Internal Revenue Service (IRS) contemplates that a typical

account holder will establish an IRA "to provide [both] for his

or her retirement and for the support of his or her

beneficiaries."   IRS Form 5305-A (model traditional IRA

custodial account agreement).

     Although the income tax treatment of IRA assets is complex

and dictated by Federal law, nearly all other legal aspects of

these accounts are governed by State statutory and common law,

and the contractual terms of account agreements as dictated by

private financial institutions to consumers.   See Sterk &

Leslie, Accidental Inheritance:   Retirement Accounts and the

Hidden Law of Succession, 89 N.Y.U. L. Rev. 165, 174-175 (2014)

(Sterk & Leslie).4   The procedure for transferring ownership of


     4 Unlike "qualified" retirement plans sponsored by
employers, IRAs (and those who market and sell them to
consumers) are not subject to the strict accountability
requirements of tit. I of the Employee Retirement Income
Security Act (ERISA), including fiduciary standards for plan
advisors (29 U.S.C. § 1104), stringent disclosure requirements
(29 U.S.C. § 1021), automatic surviving spouse benefits (29
U.S.C. § 1055[a][2]), and the private right of action granted to
beneficiaries for breach of fiduciary duty and other claims (29
U.S.C. § 1132[a][1]). See 29 U.S.C. §§ 1003(a), 1051(6)
                                                                    6


the IRA upon an account holder's death is among the legal

aspects of an IRA dictated by State law.   IRAs are a type of

"nonprobate" asset, meaning that upon the death of the owner,

title passes in accordance with a contractual beneficiary

designation rather than under the provisions of a will.     See

G. L. c. 190B, § 6-101 (contract for nonprobate transfer on

death not testamentary, meaning valid without will's

formalities); G. L. c. 167D, § 15 (IRA beneficiary designations

take effect according to contractual terms, "notwithstanding any

purported testamentary disposition allowed by statute, by

operation of law or otherwise to the contrary").

    In Massachusetts, as in most other jurisdictions, State law

does not provide regulations or guidelines standardizing or

otherwise governing the form or content of IRA beneficiary

designations, the procedure for amending them, or the default

provisions in the event no beneficiary is designated.     Sterk &

Leslie, supra, at 175.   Financial intermediaries each use their

own "standard form instruments with fill-in-the-blank

beneficiary designations," Langbein, The Nonprobate Revolution

and the Future of the Law of Succession, 97 Harv. L. Rev. 1108,



(exempting IRAs from coverage under title I of ERISA). Whereas
ERISA frequently preempts State law actions with respect to
qualified retirement plans, litigation concerning IRAs typically
involves State law. See, e.g., Joint Committee on Taxation,
Present Law and Analysis Relating to Individual Retirement
Arrangements 19 (June 24, 2008).
                                                                   7


1109 (1986), and typically, the contractual "framework keeps

administrative costs down by limiting the inquiry required of

the account custodian at the time of the accountholder's death."

Sterk & Leslie, supra at 177.

     The contractual change in account ownership appears

typically to occur "immediately and automatically" at the moment

of the original account holder's death, yet it is not typical

practice for a beneficiary to "be able to walk in to the IRA

provider's office, present his identification, and get a check

for the entire balance payable to himself."    N.B. Choate, Life

and Death Planning for Retirement Benefits 259 (8th ed. 2019).

Rather, many IRA custodians will not accept instructions from a

beneficiary-cum-owner until appropriate documents have been

signed (typically a new account agreement) and, where

applicable, the account has been "retitled" as an inherited IRA

to formalize the change in ownership.    Id.

     2.   Factual background.   We present the pertinent facts

from the pleadings and exhibits that were before the motion

judge, in the light most favorable to Aliberti.    In 2008,

Patrick Kenney opened three IRAs with UBS.     The UBS financial

advisor who assisted Patrick Kenney in establishing the IRAs,

Margaret Kenney, was also his one-time sister-in-law.5    At the


     5 We refer to Patrick Kenney and Margaret Kenney by their
full names to avoid confusion.
                                                                     8


time he established the IRAs, Patrick Kenney was involved in a

long-term romantic but nonmarital relationship with Aliberti.

When Patrick Kenney filled out the initial account paperwork, he

designated Aliberti as the sole primary beneficiary of each IRA.6

     In establishing the IRAs, Patrick Kenney signed the "UBS

Client Relationship Agreement" (CRA), which named Aliberti as

sole primary beneficiary below the statement, "At your death,

your IRA will be transferred to the beneficiary or beneficiaries

whose name(s) are printed below," followed by the advisory, "You

may change your beneficiary designation at any time by notifying

UBS in writing of the change in a form acceptable to UBS."     The

CRA also incorporated terms and conditions of the "UBS IRA

Custodial Agreement" (custodial agreement) and "IRA Disclosure

Statement," two other documents allegedly included in the set of

initial account paperwork mailed to Patrick Kenney for review

and signature.

     In November 2013, Patrick Kenney completed two UBS "IRA

Beneficiary Designation Update Forms" (update forms) in

connection with two of the IRAs, one with an approximate balance

of $18,000 and the other with an approximate balance of $31,000


     6 Patrick Kenney was a resident of Billerica from the time
he established the IRAs until his death. UBS is a Delaware
corporation that conducts business in several Massachusetts
locations (among others), including in Hyannis, where Margaret
Kenney was based. Aliberti lived in Massachusetts throughout
the period of time relevant to this case.
                                                                    9


(collectively, smaller IRAs).   Kenney completed the two update

forms in an identical manner, writing in the names of four

individuals with the notation "25%" next to each.   Those

individuals are Aliberti, Aliberti's son, Patrick Kenney's

niece, and a friend of Patrick Kenney named Craig Gillespie.

Patrick Kenney completed each of the forms improperly, writing

Gillespie's name on the line designated for a "primary

beneficiary" and each of the three other names on a line

designated for a "contingent beneficiary."

    UBS received the two update forms from Patrick Kenney, but

declined to process them because they were not properly

completed.   Margaret Kenney arranged for new beneficiary update

forms for each IRA to be sent to Patrick Kenney for completion.

UBS never received any request from Patrick Kenney to update the

beneficiary designation with respect to the third IRA, valued at

approximately $276,000 (larger IRA), and no additional forms

were ever received with respect to the smaller IRAs.     Patrick

Kenney died unexpectedly on December 2, 2013.

    Approximately two weeks following Patrick Kenney's death,

Aliberti contacted Margaret Kenney about the three IRAs.     That

evening, Margaret Kenney sent Aliberti a series of text

messages, beginning with a request for her address, but followed

by attacks on Aliberti's character, including references to her

as "a whore" and "the . . . worst piece of filth I have ever
                                                                  10


encountered," and ultimately an accusation that Aliberti had

failed to notice errors on Patrick Kenney's death certificate on

account of being "too busy ransacking" and "so eager to grab the

money."   Two days later, Margaret Kenney sent Aliberti another

text message stating, "Documents mailed to you today please sign

and return ASAP for distribution."

     Near the end of December 2013, UBS received a letter from

Gillespie's attorney, stating the attorney's understanding that

Patrick Kenney had "changed the named beneficiaries on two of

the IRA accounts and that he was in the process of changing

beneficiaries with regard to the third IRA account at the time

of his passing."   The letter also stated that Gillespie intended

"to have a court of law resolve the issue of whether or not he

is a named beneficiary of the third IRA account" and asked UBS

not to make any distributions therefrom.7   The letter from

Gillespie's counsel resulted in UBS's classification of the

larger IRA as "disputed" in accordance with internal policy,

which meant that UBS would take no action with regard to the


     7 The letter also contended that Massachusetts law "deems a
change of beneficiary to have occurred before the completion of
a change of beneficiary form in the event that the decedent has
expressed an intent to change beneficiaries, has conveyed that
intent to the financial services provider and has substantially
completed the change of beneficiary process." Even if this
argument gave UBS pause, the theory could not apply to the
larger IRA without the existence of an update form completed and
signed by Patrick Kenney in connection with that account. No
such form was ever produced.
                                                                    11


larger IRA unless one of the following occurred:    (1) receipt of

a court order with instructions; (2) Gillespie's withdrawal of

any claim to the funds; or (3) the expiration of all applicable

statutes of limitations, eliminating any related risk for UBS.

    During the second week of January 2014, Aliberti telephoned

the UBS client relations department to complain about the text

messages received from Margaret Kenney.    During the call, she

stated her belief that she was the sole beneficiary of all three

IRAs, and the UBS "Client Relations Telephone Log Sheet"

generated in connection with that call references the account

numbers of all three IRAs.   Aliberti had no further

communication with UBS until February 4, 2014, when she received

an unsigned letter from UBS's "Early Dispute Resolution Group,"

stating that a case manager had been assigned to her complaint

and would respond after review.    On February 19, 2014, Aliberti

sent completed beneficiary processing forms for all three IRAs,

a copy of Patrick Kenney's death certificate, and a copy of her

driver's license to UBS.

    Five days later, Aliberti telephoned UBS's client relations

department to complain a second time, having received a package

of new account paperwork indicating that Margaret Kenney

remained in control of the IRAs.   Aliberti again complained

about Margaret Kenney's previous unprofessional text messages

and demanded assignment of a new UBS financial advisor to
                                                                  12


administer the IRAs.   Near the end of March 2014, UBS removed

Margaret Kenney from oversight of all three IRAs, and Aliberti

received another form letter from UBS stating that the IRAs had

"been updated for Management access only" and that the UBS

client relations department would respond to Aliberti's concerns

"as soon as possible."   Shortly thereafter, within five months

of Patrick Kenney's death, UBS liquidated each of the smaller

IRAs, in each instance making four equal distributions of funds

to each of Aliberti, Aliberti's son, Gillespie, and Patrick

Kenney's niece.8   Neither Aliberti nor her son attempted to

return funds to UBS.

     After receiving these distributions from the smaller IRAs,

Aliberti retained counsel to communicate with UBS on her behalf.

In early May 2014, Aliberti made a written request, through

counsel, seeking information relating to the IRAs of which

Aliberti was a named beneficiary, UBS's treatment of Aliberti's

complaints, and details of any dispute as to Aliberti's

beneficial interest in one or more of the IRAs.9   This request




     8 Although Aliberti pleaded that distributions were made
"without notice," the record suggests that she opened a new
account at UBS expressly for the purpose of accepting them.

     9 The letter from Aliberti's counsel acknowledges an
"understanding that [UBS] has indicated that there is a dispute
as to [Aliberti]'s beneficial interest in one of more Individual
Retirement Accounts held by [Patrick Kenney]" but does not
elaborate as to how that indication was made.
                                                                  13


was sent by certified mail to the UBS personnel who had

previously assured her, first in early February and subsequently

in late March, that a response to her concerns would be

forthcoming.    Although Aliberti's request expressly proposed

delivery of materials within seven days, UBS failed to respond.

Aliberti ultimately resorted to service of a keeper of the

records deposition subpoena on UBS.    UBS replied, "albeit

late."10

     On August 29, 2014, nearly nine months following Patrick

Kenney's death, Aliberti, through counsel, sent a second letter

to the same UBS personnel.    This letter contained a written

demand for immediate distribution of the date-of-death balance

of the larger IRA, with appropriate interest and dividends, to

Aliberti; a statement of intent to sue failing delivery of those

funds within ten business days; and a reservation of Aliberti's

rights to contest the distributions made from proceeds of the

smaller IRAs.    Although UBS failed to respond or deliver

payment, Aliberti did not file suit.

     On April 2, 2015, Aliberti's counsel deposed Margaret

Kenney, who, among other things, admitted to sending Aliberti

the text messages that caused Aliberti to complain to UBS's




     10The record contains no further details with respect to
the timing or substance of either the subpoena or UBS's response
thereto.
                                                                   14


client relations department.   On May 18, 2015, Aliberti's

counsel sent UBS a c. 93A demand letter, enclosing the Margaret

Kenney deposition transcript and exhibits.   The allegations

stated in the c. 93A demand letter included the following:     UBS

knowingly and willfully failed to provide Aliberti with

information to which she was entitled as the beneficiary of an

account or accounts held by UBS; UBS serially ignored Aliberti's

attempts to communicate for the purpose of requesting

information about and distribution of amounts to which

beneficiary status entitled her; UBS compelled Aliberti to

obtain counsel and issue a subpoena in order to obtain that

information; UBS distributed proceeds of the smaller IRAs

without first addressing Aliberti's stated belief that she was

rightfully the sole designated beneficiary thereof; and UBS

refused to distribute the substantial proceeds of the larger IRA

to her "without lawful excuse or basis."

    UBS responded to Aliberti's c. 93A demand letter in writing

on June 15, 2015, denying the legal merit of Aliberti's stated

claims.   Further correspondence between the parties in early and

mid-July yielded no resolution.   On August 4, 2015, UBS filed a

complaint for interpleader in the Superior Court pursuant to

Mass. R. Civ. P. 22, 365 Mass. 767 (1974), asking the court to

determine ownership of the larger IRA and joining Aliberti and

Gillespie as defendants.   Litigation ensued, but by March 10,
                                                                    15


2016, all parties stipulated to partial dismissal of those

claims by and against Gillespie, resulting in Gillespie's waiver

of any claim to ownership of the proceeds of the larger IRA.

     Even after Gillespie, through stipulation, withdrew any

claim to the proceeds of the larger IRA, UBS still delayed

distribution.   On June 9, 2016, UBS and Aliberti entered into a

limited stipulation and release whereby UBS would distribute all

proceeds of the larger IRA to Aliberti "promptly and without

delay" in return for her releasing them from liability regarding

any claim for disbursement of the funds in the larger IRA.    The

stipulation expressly acknowledged Aliberti's right to pursue

her claims against UBS as stated in her amended counterclaim,

including breach of contract, breach of fiduciary duty, and

violation of c. 93A.   By June 16, 2016, when Aliberti filed a

motion to amend her counterclaims against UBS and sought to join

Margaret Kenney as a cross defendant,11 UBS still had not made

any distribution from the larger IRA.

     UBS distributed the larger IRA proceeds to Aliberti on

July 1, 2016, approximately two and one-half years following

Patrick Kenney's death.   Aliberti continued pursuit of her

counterclaims against UBS, and after several months of further

litigation, UBS filed a motion for judgment on the pleadings as


     11The Superior Court judge ultimately denied the motion to
join Margaret Kenney as a party to the suit.
                                                                       16


to those claims.    The Superior Court judge granted the motion,

dismissing each of Aliberti's claims.   Aliberti appealed.       The

Appeals Court reversed in part, finding Aliberti's claims of

breach of contract, breach of fiduciary duty, and violation of

c. 93A to be well pleaded.    UBS Fin. Servs., Inc., 94 Mass. App.

Ct. at 192-193.    We granted further appellate review to consider

whether the factual allegations as pleaded support plausible

claims for relief as to breach of fiduciary duty and violation

of c. 93A.

    Discussion.    1.   Standard of review.   "We review de novo a

judge's order allowing a motion for judgment on the pleadings

under Mass. R. Civ. P. 12 (c), 365 Mass. 754 (1974)."       Champa v.

Weston Pub. Sch., 473 Mass. 86, 90 (2015), quoting Merriam v.

Demoulas Super Mkts., Inc., 464 Mass. 721, 726 (2013).      We

accept the truth of all well-pleaded facts alleged by, and "draw

every reasonable inference in favor" of, the nonmoving party,

Curtis v. Herb Chambers I-95, Inc., 458 Mass. 674, 676 (2011),

to determine whether there are "factual 'allegations plausibly

suggesting (not merely consistent with)' an entitlement to

relief."   Iannacchino v. Ford Motor Co., 451 Mass. 623, 636

(2008), quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557

(2007).    See Jaroz v. Palmer, 436 Mass. 526, 530 (2002)

(defendant's "motion under rule 12 [c] is akin to a motion [to
                                                                    17


dismiss] under Mass. R. Civ. P. 12 [b] [6]," 365 Mass. 754

[1974]).

     2.    Breach of fiduciary duty.   Aliberti contends that UBS

committed a breach of fiduciary duties owed to her as the

designated beneficiary of all three nondiscretionary custodial

IRAs at issue here.    To establish a claim of breach of fiduciary

duty under Massachusetts law, "there must be a [fiduciary] duty

owed to the plaintiff by the defendant and injury to the

plaintiff proximately caused by the [defendant's] breach

[thereof].12   Estate of Moulton v. Puopolo, 467 Mass. 478, 492


     12We conduct the fiduciary duty analysis in accordance with
Massachusetts law, as the parties are in agreement that it
should apply. The CRA and the incorporated custodial agreement
are both governed by New York law. However, the choice-of-law
provisions therein relate only to the interpretation and
enforcement of the CRA and the custodial agreement, and the
parties' contractual disputes are not before us. Further, "only
actual conflicts between the laws of different jurisdictions
must be resolved," Kaufman v. Richmond, 442 Mass. 1010, 1012
(2004), and we discern no relevant difference between the
fiduciary duty law of New York and Massachusetts. See, e.g.,
Rut v. Young Adult Inst., Inc., 74 A.D.3d 776, 777 (2010)
(elements for fiduciary duty claim under New York law). Thus,
application of either State's law would yield the same result
here. Cf. Terra Nova Ins. Co. v. Fray-Witzer, 449 Mass. 406,
411-412 (2007) (applying New Jersey law where parties "agree
that there is no relevant difference between New Jersey and
Massachusetts law and have both employed New Jersey law in their
arguments").

     In any event, under the particular circumstances of this
case the Massachusetts choice-of-law rules indicate that
Massachusetts law should apply to our fiduciary duty analysis.
See Bushkin Assocs., Inc. v. Raytheon Co., 393 Mass. 622, 631
(1985) (Massachusetts follows "a functional choice-of-law
approach that responds to the interests of the parties, the
                                                                   18


(2014).   See Baker v. Wilmer Cutler Pickering Hale & Dorr LLP,

91 Mass. App. Ct. 835, 842 (2017).   "A fiduciary relationship is

one founded on the trust and confidence reposed by one party in

the integrity and fidelity of another."   Estate of Moulton,

supra.

    Fiduciary duties may arise in two ways:    (a) as a matter of

law, where parties to the subject relationship are cast in

archetypal roles, "such as trustee and [beneficiary], guardian

and ward, attorney and client,"   Smith v. Smith, 222 Mass. 102,

106 (1915); or (b) as "determined by the facts established,"

Warsofsky v. Sherman, 326 Mass. 290, 293 (1950), upon "evidence

indicating that one person is in fact dependent on another's

judgment in business affairs or property matters."   Markell v.

Sidney B. Pfeifer Found., Inc., 9 Mass. App. Ct. 412, 444

(1978), abrogated on another ground by Cleary v. Cleary, 427
Mass. 286, 292 (1998), citing Hawes v. Lackey, 207 Mass. 424,

431-432 (1911).   Because the amended complaint does not




States involved, and the interstate system as a whole"). "The
Massachusetts functional approach is explicitly guided by the
Restatement (Second) of Conflict of Laws (1971)
[(Restatement)]." Clarendon Nat'l Ins. Co. v. Arbella Mut. Ins.
Co., 60 Mass. App. Ct. 492, 496 (2004) (Lenk, J.). Section 145
of the Restatement states that "[t]he rights and liabilities of
the parties with respect to an issue in tort are determined by
the local law of the state which, with respect to that issue,
has the most significant relationship to the occurrence and the
parties" as determined by factors laid out in § 6 of the
Restatement.
                                                                  19


adequately plead facts to support the existence of a fiduciary

duty under either theory, the Superior Court judge properly

granted UBS's motion for judgment on the pleadings as to the

counts claiming breach of fiduciary duty.

     a.   No fiduciary relationship exists by operation of law.

The relationship between the custodian of a nondiscretionary IRA

and a named beneficiary of the IRA is not among those

traditional "familiar and well[-]recognized" relationships

giving rise to fiduciary duties as a matter of law.13   Warsofsky,
326 Mass. at 292.   See 1 J. Story, Commentaries on Equity

Jurisprudence as Administered in England and America §§ 308-327

(1836) (discussing fiduciary standards governing certain

relationships, including attorney and client, guardian and ward,

principal and agent, and trustee and beneficiary).   More

specifically, the record does not support an allegation that UBS

and Aliberti are bound by the fiduciary ties of trustee and

beneficiary, because no "trust" exists under State law or is

required by Federal law.

     The IRAs were not "trusts" under State law, because a

settlor's expressed intent to create a trust is a prerequisite


     13A securities account is "nondiscretionary" where "the
customer makes the investment decisions and the stockbroker
merely receives and executes a customer's orders." Patsos v.
First Albany Corp., 433 Mass. 323, 333 (2001). A
nondiscretionary IRA is one maintained by a custodian or trustee
without investment discretion.
                                                                  20


to the creation of a Massachusetts trust.   See G. L. c. 203E,

§ 402 (2).   And there is nothing in the record to suggest that

Patrick Kenney intended to create a trust relationship between

UBS and Aliberti either in 2008, when he first signed the CRA,

or in 2013, when he completed the update forms.    See, e.g.,

Tucker v. Soy Capital Bank & Trust Co., 2012 IL App (1st)
103303, ¶ 34 (2012) (no explicit language creating trust in

governing contract).

     Federal law does not alter this analysis.14   Although the

terms "trust" and "trustee" permeate the section of the United

States Code governing IRAs, 26 U.S.C. § 408 (I.R.C. § 408), and

the corresponding Department of the Treasury regulations, 26

C.F.R. §§ 1.408-1 et seq., the Federal law does not itself

define "trust," nor does it require an IRA to be a "trust" as

that term may be defined under applicable State law.15   An IRA


     14IRAs are created and governed by Section 408 of the
United States Internal Revenue Code, 26 U.S.C. § 408 (I.R.C.
§ 408), which "establish[es] a framework whereby individuals may
obtain favorable tax treatment of amounts set aside for
retirement in certain circumstances." Sirna vs. Prudential
Sec., Inc., U.S. Dist. Ct., Nos. 95 Civ. 8422, 95 Civ. 9016, 96
Civ. 4534 (S.D.N.Y. Feb. 10, 1997). It provides "no implied
cause of action against allegedly errant IRA fiduciaries."
Grund v. Delaware Charter Guarantee & Trust Co., 788 F. Supp. 2d
226, 235 (S.D.N.Y. 2011), quoting Sirna, supra.

     15The Internal Revenue Code defines an IRA as "a trust
created or organized in the United States for the exclusive
benefit of an individual or his beneficiaries, but only if the
written governing instrument creating the trust meets . . .
[certain] requirements." 26 U.S.C. § 408. Notably, the
                                                                  21


may take the form of either a trust account or a "custodial

account."   See 26 U.S.C. § 408(a), (h); 26 C.F.R. § 1.408–2(a).

Where an IRA is created as a custodial account, such as the IRAs

at issue here, it is subject to all the same requirements as an

IRA structured as a trust account, "except for the fact that it

is not a trust" (emphasis added).16   26 U.S.C. § 408(h).    See 26

C.F.R. § 1.408-2(d).   Unlike fiduciary duties, most of the

obligations imposed on the IRA custodian by Federal law are not

to the benefit of the account holder or beneficiary, but rather

to assist the IRS in preventing the tax incentives intended to

encourage individual retirement savings from giving rise to tax

fraud and abuse.17

     b.   The facts do not otherwise support creation of

fiduciary duties.    "The circumstances which may create a



definition is constrained to uses "[f]or purposes of this
section" (i.e., for tax purposes). Id.

     16Along with other requirements, the type of organizations
that may hold and administer IRA assets is limited to either a
bank "or such other person who demonstrates to the satisfaction
of the Secretary [of the Treasury] that" the IRA will be
administered in accordance with required law. 26 U.S.C.
§ 408(a)(2). UBS is this latter type of "nonbank" custodian.

     17An IRA custodian's various reporting obligations (viz.
valuing account assets and accounting for contributions and
distributions) ultimately provide the IRS with a means of
verifying income tax deductions reported by the individual
account holder or beneficiary, and allow the account to maintain
its tax-favored status. Joint Committee on Taxation, supra at
20. See 26 C.F.R. § 1.408–5 (detailing certain reporting
requirements).
                                                                  22


fiduciary relationship are so varied and so difficult to foresee

that it is unwise for courts to attempt to make comprehensive

definitions."   Cann v. Barry, 293 Mass. 313, 316 (1936).    As

such, fiduciary duties may arise wherever "faith, confidence,

and trust" is reposed by one party "in another's judgment and

advice."   Doe v. Harbor Sch., Inc., 446 Mass. 245, 252 (2006).

See Cann, supra at 316-317, quoting Tate v. Williamson, L. R. 2

Ch. App. 55, 61 (1886) (fiduciary duty arises "[w]herever two

persons stand in such a relation that, while it continues,

confidence is necessarily reposed by one, and the influence

which naturally grows out of that confidence is possessed by the

other").

    The amended counterclaim does not allege that Aliberti ever

"reposed trust and confidence" in UBS's judgment or advice.

Although Aliberti had to rely on UBS's cooperation in order to

realize her ownership interest in the IRAs, this functional

absence of choice did not yield a relationship of "higher" trust

or entitle Aliberti to special treatment.   Although there was a

disparity in the parties' positions due to UBS having possession

of the IRA assets and unilaterally dictating the terms upon

which Aliberti could access them, this particular brand of power

imbalance is not uncommon in our modern consumer marketplace and

does not, in and of itself, create a fiduciary duty.   There is

nothing in the record to suggest that the relationship between
                                                                  23


Aliberti and UBS was anything more than a retail consumer

relationship governed by contract.

     IRA custodianship is a recognized line of business in the

consumer financial services sector, providing a fairly customary

bundle of contracted-for services.18   One of those services is

transfer of ownership of the IRA or distribution of the proceeds

of its assets to the designated beneficiaries upon the initial

account holder's death.   Historically, the grave and solemn

responsibility of distributing a person's assets after death has

been assigned to a fiduciary, such as an executor or trustee,

who "is held to something stricter than the morals of the market

place," Meinhard v. Salmon, 249 N.Y. 458, 464 (1928), and must

account to the probate court.   But the nonprobate transfer of

IRA assets is typically contracted for at arms' length, and

performed in the ordinary course of business with no more or

less gravity or solemnity than other customer instructions.     The

nonprobate asset transfer that Patrick Kenney contracted for

here is no exception.

     The contracts governing the IRAs here do not include

language establishing a relationship of higher trust or




     18See, e.g., United States Office of the Comptroller of the
Currency, Comptroller's Handbook: Retirement Plan Products and
Services 4 (Feb. 2014) ("Typical custody services include
settlement, safekeeping, determining the market value of the
assets held, and reporting customers' transactions").
                                                                   24


confidence, either between the custodian and the account holder

or between the custodian and the designated beneficiary.

Because Aliberti is a designated beneficiary of each IRA, she is

an intended third-party beneficiary of the contracts between

Patrick Kenney and UBS.    UBS Fin. Servs., Inc., 94 Mass. App.

Ct. at 187.    These agreements, without which Aliberti and UBS

would have no connection, impose a contractual duty on UBS to

transfer the IRA proceeds in accordance with Patrick Kenney's

instructions, but the contract contains no express or implicit

assumption of any fiduciary responsibility.    In fact, the

custodial agreement expressly disclaims any fiduciary

obligations.

    Whereas there is neither "any common-law fiduciary

obligation, nor any special relationship of trust, confidence,

or reliance," the amended counterclaim fails to state a claim

for breach of fiduciary duty under Massachusetts law.    Locator

Servs. Group, Ltd. v. Treasurer & Receiver Gen., 443 Mass. 837,

855 (2005).

    3.   Violation of G. L. c. 93A.    The facts pleaded in the

amended counterclaim support the claim that Aliberti became the

rightful owner of the IRAs upon Patrick Kenney's death, and that

UBS's conduct unfairly impeded her exercise of property rights
                                                                    25


in violation of c. 93A.19   See G. L. c. 93A, § 9.   The enactment

of c. 93A's consumer remedy provision "created new substantive

rights," Commonwealth v. DeCotis, 366 Mass. 234, 244 n.8 (1974),

which now extend to any individual injured by the "unfair or

deceptive acts or practices" of a business operating in the

consumer marketplace.   G. L. c. 93A §§ 2, 9.   The law seeks "to

improve the commercial relationship between consumers and

business persons and to encourage more equitable behavior in the

marketplace" by "impos[ing] liability on persons seeking to

profit from unfair practices."   Herman v. Admit One Ticket

Agency LLC, 454 Mass. 611, 615 (2006), quoting Poznik v.

Massachusetts Med. Professional Ins. Ass'n, 417 Mass. 48, 53

(1994).   To establish entitlement to c. 93A relief, the amended

counterclaim must plead sufficient facts to demonstrate

     "first, that [UBS] has committed an unfair or
     deceptive act or practice; second, that the unfair or
     deceptive act or practice occurred 'in the conduct of
     any trade or commerce;' third, that [Aliberti]
     suffered an injury; and fourth, that [UBS]'s unfair or
     deceptive conduct was a cause of the injury."

Rafferty v Merck & Co., 479 Mass. 141, 161 (2018).    We conclude

that it does.

     a.   The amended counterclaim establishes that Aliberti is a

proper plaintiff.   That the connection between UBS and Aliberti


     19Although the CRA and custodial agreement include New York
choice-of-law provisions, UBS has not challenged the application
of Massachusetts consumer protection law in this case.
                                                                   26


arises from UBS's service contract with another account holder

(Patrick Kenney) does not render Aliberti an improper plaintiff

to assert the c. 93A claim against UBS.   We have long held that

"[p]arties need not be in privity for their actions to come

within the reach of c. 93A."   Kattar v. Demoulas, 433 Mass. 1,

14-15 (2000).   See Ciardi v. F. Hoffmann-La Roche, Ltd., 436
Mass. 53, 60 (2002) (no privity required because c. 93A "allows

any person who has been injured by trade or commerce indirectly

affecting the people of this Commonwealth to bring a cause of

action" [emphasis in original]).   We recently held that to

assert a claim under c. 93A, "[i]t suffices that the plaintiff

used the product, even if it was sold to another, and was

injured as a result" (emphasis in original).    Rafferty, 479
Mass. at 161.   Aliberti's standing to assert the c. 93A claim is

adequately supported here by the allegations that UBS's botched

performance of the IRA transfer services promised to Patrick

Kenney caused financial injury to Aliberti.20




     20Although no party addressed the issue of injury in the
briefs, the amended counterclaim alleges that UBS's unfair
conduct "[c]ompell[ed]" Aliberti "to retain legal counsel and
incur substantial expenses." Based upon the facts alleged in
the amended counterclaim, any legal fees and costs Aliberti
incurred in attempted communication with UBS about the larger
IRA and associated dispute are distinct from those later
incurred in connection with the c. 93A claim, and may be treated
as actual damages. See Siegel v. Berkshire Life Ins. Co., 64
Mass. App. Ct. 698, 703 (2005).
                                                                   27


     b.   Trade or commerce.   Under c. 93A, the "trade or

commerce" requirement is met when the defendant was operating in

"a business context" at the time of its allegedly unfair or

deceptive activity.   Feeney v. Dell Inc., 454 Mass. 192, 212

(2009).   This is a fact-specific, multifactor inquiry, requiring

"consideration of the nature of the transaction, the character

of the parties and their activities, and whether the transaction

was motivated by business or personal reasons" (quotation and

citation omitted).    Id.   See Klairmont v. Gainsboro Restaurant,

Inc., 465 Mass. 165, 176 (2013) (facts permitted fair inference

that "defendants had a profit-seeking motive in constructing and

maintaining the hazardous [structural feature that led to

decedent's injury] in the context of their commercial

enterprise").

     That UBS provides custodial IRA services to consumers in

the ordinary course of its business, for profit, and under

standard form contracts it drafts and presents to prospective

customers for signature is fairly inferred from the record, and

at least partially conceded.21    Cf. Quinton v. Gavin, 64 Mass.
21Although many of the technical requirements of an IRA are
dictated by the IRS, IRAs are not subject to the much more
stringent controls imposed by ERISA. See note 4, supra. This
means that the terms governing these accounts are left to State
law (which typically does not apply to retirement plans within
the ERISA sphere, due to preemption). Because there is a dearth
of State law specifically regulating the nonprobate transfer of
IRAs, however, the account transfer terms (including default
                                                                     28


App. Ct. 792, 799 (2005) (trustee subject to c. 93A liability

where services were provided "to members of the public in the

ordinary course of business" and not for private purpose).      In

the standard CRA form (as it appeared in 2008), UBS promises the

consumer account holder that the "IRA will be transferred" to a

designated beneficiary or beneficiaries at the account holder's

death.   This promise is a critical practical element of the IRA

custodian's contracted-for performance, considering that a large

balance may remain at the account holder's death, or that an

account holder's management of the IRA may have been guided by a

wider estate-planning strategy to maximize the assets

transferred outside of probate.    Sterk & Leslie, supra at 175-

176.   UBS need not charge a specific fee for this postmortem

asset delivery service for its performance to occur "in a

business context," because that service is part of a bundle of

contracted-for services that UBS performs as IRA custodian in

exchange for periodic fees.

       The pleadings here contain sufficient factual allegations

to establish that the interactions between UBS, as IRA



beneficiary provisions and the applicable procedure for changing
a named beneficiary) are ultimately left to the discretion and
internal policies of the private financial institutions who sell
IRAs to consumers. Although these contract terms may have a
significant effect on whether a decedent's donative intent is
actually realized, consumers typically do not shop around to
compare the fine print, so consumer preferences are unlikely to
affect market forces. See Sterk & Leslie, supra at 223.
                                                                   29


custodian, and Aliberti, as the designated beneficiary of the

IRAs following Patrick Kenney's death, occurred in a business

context within the meaning of c. 93A.    Furthermore, given the

consumer context in which the nonprobate transfer function of

IRAs occurs, and the public importance of that functionality, we

expressly hold that the interactions between an IRA custodian

and a named beneficiary of the IRA, following the initial

account holder's death, typically occur in a business context

within the meaning of c. 93A.

    c.   Unfair or deceptive practices.    "Chapter 93A does not

define what constitutes an 'unfair or deceptive act or

practice.'"   Kattar, 433 Mass. at 13.   Instead, we have held

that "unfair or deceptive conduct is best discerned 'from the

circumstances of each case.'"   Id. at 14, quoting DeCotis, 366
Mass. at 242.   See Duclersaint v. Federal Nat'l Mtge. Ass'n, 427
Mass. 809, 814 (1998) (unfairness of act or practice "is

determined from all the circumstances").    We look to "(1)

whether the practice . . . is within at least the penumbra of

some common-law, statutory, or other established concept of

unfairness; (2) whether it is immoral, unethical, oppressive, or

unscrupulous; [and] (3) whether it causes substantial injury to

consumers (or competitors or other businessmen)."   PMP Assocs.,

Inc. v. Globe Newspaper Co., 366 Mass. 593, 596 (1975).

Further, in "evaluat[ing] the equities between the parties,"
                                                                  30


what the parties, respectively, "knew or should have known may

be relevant in determining unfairness."   Swanson v. Bankers Life

Co., 389 Mass. 345, 349 (1983).

    Viewed in the light most favorable to Aliberti, there is

ample support in the facts alleged that the manner in which UBS

conducted itself with respect to Aliberti was "unfair" within

the meaning of c. 93A.   The amended counterclaim alleges that

UBS "(1) denied Aliberti the funds to which she was entitled;

(2) for multiple years; (3) without good reason; (4) until she

was forced to take legal action and incur unnecessary costs and

fees."   UBS Fin. Servs., Inc., 94 Mass. App. Ct. at 191.   To

this litany may be added UBS employee Margaret Kenney's admitted

dispatch of abusive text messages in response to Aliberti's

inquiry about receipt of IRA distributions; UBS's alleged

failure to supervise the IRAs' administration following Patrick

Kenney's death (including by not removing Margaret Kenney as the

UBS financial advisor until Aliberti had complained twice); and

UBS's decision to file an allegedly unjustified interpleader

complaint following more than one and one-half years of delay

and in light of the foregoing.

    The pleadings suggest that there never has been any

legitimate question whether Aliberti was the legally designated

sole beneficiary of the larger IRA.   The CRA reflects that from

the time Patrick Kenney opened the larger IRA in 2008, Aliberti
                                                                 31


was designated as its sole beneficiary upon Patrick Kenney's

death.    UBS admits that it never received any form or other

writing from Patrick Kenney with instructions to update the

beneficiary designation on the larger IRA.22   The CRA and

incorporated custodial agreement clearly specify that, to be

effective, any instruction from Patrick Kenney to change the IRA

beneficiary designation not only was required to be in writing

sent to UBS, but also was required to be in a form acceptable to

and accepted by UBS, in its sole discretion.

     Nevertheless, as reflected in correspondence from UBS's

counsel attached to the amended counterclaim, UBS designated the

larger IRA "disputed" immediately upon receipt of Gillespie's

letter, and the assets remained frozen for nearly two and one-


     22 Even in the light most favorable to Aliberti, the
allegations do not support a c. 93A claim as to distributions
from the smaller IRAs. Patrick Kenney at least attempted to
provide instructions regarding change of IRA beneficiary to UBS
by completing and returning the update forms in connection with
each of the smaller IRAs; there was no duty to inform Aliberti.
Despite its earlier request for written clarification, several
months after Patrick Kenney died, UBS appears to have reached a
reasonable good faith conclusion as to Kenney's intended
beneficiaries, and made distributions accordingly. Whether this
violated the relevant contracts is a question for the fact
finder, but does not itself implicate c. 93A. See Massachusetts
Employers Ins. Exch. v. Propac-Mass, Inc., 420 Mass. 39, 43
(1995), citing Whitinsville Plaza, Inc. v. Kotseas, 378 Mass.
85, 100-101 (1979) ("a breach of contract alone does not amount
to an unfair act or practice under G. L. c. 93A, § 2"). Cf.
Anton v. Merrill Lynch, 36 S.W.3d 251, 256 (Tex. Ct. App. 2001)
(rejecting challenges to IRA beneficiary redesignation based
upon IRA provider's purported failure to comply with its own
rules).
                                                                 32


half years.   Contrary to the interpretation advanced by

Gillespie's counsel in that letter, see note 7, supra,

Massachusetts courts enforce the statutory directive of G. L.

c. 167D, § 15, that nonprobate transfers shall be made in

accordance with their own contractual terms, even when faced

with a subsequent will provision to the contrary:

     "the Legislature appears to have determined that the policy
     giving effect to testamentary intent should yield to the
     policy of giving prompt and final effect to the beneficiary
     designations in retirement plans."

Fitzpatrick v. Small, 29 Mass. App. Ct. 704, 707 (1991)

(applying earlier version of statute).23

     It is fair to infer that UBS drafted the contract

provisions that required a writing from Patrick Kenney in a form

meeting UBS approval for a valid change to occur and entitling

UBS to "conclusively rely upon" instructions received from its


     23Incidentally, given the New York choice-of-law provisions
in the CRA and custodial agreement, UBS reasonably may have
expected that New York (rather than Massachusetts) law would
apply to any beneficiary designation challenge. New York law
also plainly requires that any change of beneficiary designation
with respect to nonprobate assets be made in writing and signed
by the account holder, and further that it be made in accordance
with the rules imposed by the asset's administrator. N.Y. Est.
Powers & Trusts Law § 13-3.2(e) (McKinney) ("designation of a
beneficiary or payee to receive payment upon death of the person
making the designation . . . must be made in writing and signed
by the person making the designation" and "made in accordance
with the rules prescribed" to govern relevant assets). New York
law also provides that the beneficiary's ownership rights shall
not be "impaired or defeated by any statute or rule of law
governing the transfer of property by will, gift or intestacy."
N.Y. Est. Powers & Trusts Law § 13-3.2(a) (McKinney).
                                                                  33


client.   The parties agree that Gillespie never produced any

evidence that Patrick Kenney changed (or even attempted to

change) the beneficiary designation in accordance with that

provision, and never brought suit.   Still, the pleadings reflect

that immediately upon designating the larger IRA "disputed" in

late December 2013, UBS decided that its hands were tied due to

heightened risk exposure:   it would take no action regarding the

larger IRA unless it received a court order or withdrawal of

Gillespie's claim, or until all applicable statutes of

limitation had expired.

    Aliberti has alleged that she was not even notified of any

dispute with respect to the larger IRA until nearly three and

one-half months after UBS received Gillespie's letter.   Once the

existence of a dispute was known to Aliberti, UBS allegedly

ignored her requests for additional information about that

dispute, even when those requests were made in writing through

legal counsel retained for that purpose.   In the amended

counterclaim, she further contends that only service of a

subpoena succeeded in eliciting any response from UBS.   The

perceived unfairness of UBS's policy of inaction with respect to

the "disputed" larger IRA was thus exacerbated by its allegedly

willful failures to communicate with Aliberti, which required

her to retain counsel in order to determine the particulars of
                                                                  34


the dispute preventing her from exercising ownership rights to

the larger IRA.

    The pleadings support that UBS decided it was time to seek

the comfort of a court order and file an interpleader complaint

in the Superior Court, under the following undisputed

circumstances: approximately one year and eight months after

Patrick Kenney's death, the larger IRA remained frozen; Aliberti

remained the only designated beneficiary; and Gillespie had

neither produced evidence to substantiate his claim nor filed

suit.   The purpose of interpleader "is to sort out the amounts

and priorities of competing claims to a fund."   National Lumber

Co. v. Canton Inst. for Savings, 56 Mass. App. Ct. 186, 188

(2002).   UBS's delaying of distribution for more than one and

one-half years before filing an interpleader complaint is

alleged to have been commercially unreasonable and "unfair" for

purposes of c. 93A.

    That claim is facially plausible given the supporting

allegations of (1) no legitimate competing claim to ownership of

the larger IRA in the absence of a writing acceptable to UBS,

cf. Equitable Life Assur. Soc'y of the U.S. v. Porter-Englehart,

867 F.2d 79, 89 (1st Cir. 1989) (interpleader inappropriate

where no "potentially conflicting claim" to funds at issue

exists); and (2) the effective refusal of UBS, during the period

between Patrick Kenney's death and its filing of the
                                                                 35


interpleader complaint, to communicate with Aliberti about

assets that its own records and policies indicated belonged to

her -- until she hired counsel and served a subpoena.   See

Brewster Wallcovering Co. v. Blue Mt. Wallcoverings, Inc., 68
Mass. App. Ct. 582, 606 (2007) (facts exacerbating unfairness

included, inter alia, that "[defendant company's] officers and

personnel . . . often took weeks to respond to [plaintiff

customer's] inquiries, and sometimes stopped communicating at

all, with no adequate or even plausible explanations for their

lacks of responsiveness").

    Conclusion.   For the reasons stated, we affirm the Superior

Court judge's order allowing UBS's motion for judgment on the

pleadings with respect to Aliberti's breach of fiduciary duty

claim and reverse the order as it relates to Aliberti's claim

under G. L. c. 93A.   Accordingly, we remand to the Superior

Court for further proceedings consistent with this opinion.

                                   So ordered.